Citation Nr: 1128787	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, to include as related to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a stomach disorder and spontaneous sleep episodes, to include as related to an undiagnosed illness. 

3.  Entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, to include as related to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967 and from September 1990 to June 1991.  

This matter is on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As a procedural matter, the Board notes that additional VA treatment records have been associated with the claims file since the most recent RO review and did not include a waiver.  The Board has reviewed the additional evidence.  However, as is discussed below, the Board has determined that this evidence does not relate to an unestablished fact necessary to support either claim on appeal.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In April 2006, the Board issued a decision which denied service connection for a stomach disorder and sleep apnea; the Veteran was informed of this decision but did not appeal to the Court of Appeal for Veterans Claims, and the decision is final.  


2. The evidence added to the record since April 2006, when viewed by itself or in the context of the entire record, does not relate to unestablished fact that is necessary to substantiate the claim for entitlement to service connection for a stomach disorder.

3.  The evidence added to the record since April 2006 includes evidence that is new and material to the Veteran's claim of entitlement to service connection for a sleep disorder.  


CONCLUSIONS OF LAW

1. The April 2006 Board decision that denied the Veteran's claims for entitlement to service connection for sleep apnea and for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  The evidence received subsequent to the April 2006 Board decision is not new and material and the requirements to reopen the claim for entitlement to service connection for a stomach disorder, to include as related to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3.  The evidence received subsequent to the April 2006 Board decision is not new and material and the requirements to reopen the claim for entitlement to service connection for a sleep disorder, diagnosed as sleep apnea and spontaneous sleep episodes, to include as related to an undiagnosed illness, have been met and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a notice letter sent to the Veteran in May 2007 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  However, the Board notes that it does not accurately inform the Veteran of the bases for the last final denial.  Specifically, the notice letter stated that the Veteran's stomach disorder claim was "denied on December 14, 1997 because the service medical records were negative for any complaint of, treatment for, or a diagnosis of gastritis . . . and, on November 14, 2002, because [the Veteran] did not provide any new and material evidence."  

The May 2007 letter does not discuss the fact that the basis of the previous denial for the Veteran's stomach disorder was two-fold.  In addition to the basis for denial quoted above, which addressed service connection on a direct basis, the claim was also denied based under 38 C.F.R. § 3.317 (addressing service connection as an undiagnosed illness) because his stomach disorder had an underlying diagnosis (a gastric ulcer), rendering this section inapplicable.  However, the Veteran has not invoked this aspect of the prior final decision.  Rather, in his present petition to reopen, he asserts that the record establishes that his gastritis/gastric ulcer had its onset during his active service.  These statements, in and of themselves, are an acknowledgement that the tenets of 3.317 are not pertinent to his claim.  As such, the lack of notice regarding this aspect of the previous denial is of no prejudice to the Veteran's current claim.  

Next, as is discussed more thoroughly below, this notice letter incorrectly indicates that the November 2002 rating decision was the last final denial of the Veteran's claim.  In fact, the Veteran appealed this denial to the Board, which ultimately denied the claim in April 2006.  Therefore, it is the Board's April 2006 that is the actual last final denial of the claim, and the Veteran should have been notified of the reasons and bases of the Board's denial in April 2006, rather than either prior RO decision.  

However, this error is also of no prejudice to the Veteran, as the basis for the Board's in April 2006 denial is substantially the same as the reasons and bases that were explained in the RO's December 1997 decision.  Namely that the evidence did not indicate the presence of a stomach disorder in active duty, and that service connection as undiagnosed illness under 38 C.F.R. § 3.317 is inapplicable if the disorder has an underlying diagnosis.  

Finally, although the Veteran received similar notice in the May 2007 letter with regard to his sleep disorder, the Board has decided to reopen that claim and is considering it based on a review of the entire evidence of record.  Therefore, any notice defects related to the requirements in Kent have been rendered moot.  

Therefore, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own statements in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board acknowledges that the Veteran was not afforded a new VA examination since the last final denial of the claims in April 2006.  However, VA was under no obligation to provide this examination.  Indeed, the Court of Appeals for Veterans Claims has held that VA need not conduct an examination with respect to previously denied claims, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

For the reasons explained below, such new and material evidence has not been submitted.  Moreover, the issue of whether a VA medical examination is required is moot upon the Board's determination that the claim should not be reopened.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulations, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran served on active duty from August 1964 to August 1967, and again from September 1990 to June 1991.  Of particular note, a portion of his second period of service was in the Southwest Asia Theater of Operations.  He is currently claiming entitlement to service connection for a sleep disorder and a stomach disorder, both of which he asserts are attributable to his service in Southwest Asia as undiagnosed illnesses.  

The Veteran's claim for a stomach disorder was originally denied in January 1996 on the basis that his complaints, which were diagnosed as a gastric ulcer, were not related or attributable to active duty service.  Moreover, as it was a diagnosed disorder, it could not be considered as an undiagnosed illness under 38 C.F.R. § 3.317.  The RO reconsidered the Veteran's claim after review of these records, but again denied the claim in October 1997 on primarily the same basis.  

The October 1997 RO decision was also the first occasion where the Veteran's complaints of a sleep disorder were considered.  However, as was the case in his stomach disorder claim, this claim was also denied on the basis that it was not shown in service, nor was it attributable to service.  Moreover, as his sleep disorder was diagnosed as sleep apnea, it also could not be considered as an undiagnosed illness under 38 C.F.R. § 3.317.  These claims were not appealed and became final one year later.  

In February 2002, the Veteran submitted new claims for these disorders which were again denied by the RO in the following November.  After these two issues were ultimately appealed, the Board reopened both claims in a February 2005 decision, and remanded the issues for further development.  However, after this development was completed, the Board denied service connection for both issues in April 2006. 

In that April 2006 decision, the Board also noted that the Veteran denied any stomach disorders at his separation physical examinations at the end of both periods of active duty.  While he was treated for a gastric ulcer within one year of service in 1992, the remainder of the evidence indicated that this disorder had resolved and he therefore could not be entitled to service connection on that basis.  Id. at 5-6.   Moreover, the Board concluded that his more current symptoms of gastritis, gastroesophageal reflux disease (GERD) were unrelated to service and, given that his stomach disorders had been diagnosed, could not be considered an undiagnosed illness.  Id.

Similarly, in that same April 2006 decision, the Board noted that the Veteran's service treatment records did not indicate a sleep disorder during active duty, and that there were no associated symptoms associated with such a disorder until 1994.  Moreover, there was "no competent medical evidence of a nexus between his current disabilities and any event in service."  See Decision, April 19, 2006, at 5.  Additionally, the Board also determined that, given the Veteran's diagnosis of sleep apnea and narcolepsy, they "cannot be said to be caused by an undiagnosed illness."  Id. at 4.  

As a result, the Board denied entitlement to service connection for both claims.  Additionally, while Veteran was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims.  Further, the record establishes that his motion for reconsideration was denied by the Board in January 2007.  The April 2006 Board decision represents the last final denial of the claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

The evidence of record at the time of the Board's April 2006 decision included private treatment records from 1991 to 1992 and from 1995 to 2001.  The RO also acquired VA treatment records from 1994, 1997, as well as from 2002 to 2005.  In addition to these treatment records, the Veteran also underwent VA examinations in September 1996, July 1997, November 1997, September 2002 and June 2005.

Since the RO's decision became final, the RO has now acquired additional VA treatment records from November 2005 to January 2008.  The Veteran has also undergone additional VA examinations in November 2006 and August 2007.  

Regarding the Veteran's claim for a stomach disorder, the Board determines that none of this evidence is new and material to an unestablished fact necessary to support either claim and, accordingly, does not warrant reopening the claims.  First, very little of the newly submitted evidence relates to his stomach disorder.  The VA treatment records from 2005 to 2008 do not indicate the presence of a stomach disorder (gastritis) during service nor do they establish a relationship between active duty and his current complaints.  In fact, the only treatment notes that address the Veteran's stomach complaints is from January 2008, where he complained of bloating and nausea.  The diagnosis at that time was limited to mild gastritis in the cardiac region, and it was noted that he takes stomach medication daily.  However, there was no suggestion of a relationship between these complaints and active duty.  Therefore, while these treatment notes are "new" in that they have not been previously reviewed by the RO, they are nonetheless not material, as they do not establish a relationship between his claimed stomach disorder and his active duty service.

Next, the VA examinations the Veteran underwent do not constitute new and material evidence sufficient to reopen this claim.  Specifically, the VA examination in November 2006 was directed toward his lumbar spine, and the VA examination he underwent in August 2007 addressed his seizures.  Therefore, while these examinations are also "new" in that they have not been previously reviewed by the RO, they are is nonetheless not material, as they do not address this claim on appeal.  

In addition to the new treatment records from the last final denial, the evidence also includes statements from the Veteran asserting that his current symptoms are related to active duty.  However, these assertions were previously considered by the Board in its April 2006 decision, and the Veteran has not made any new assertions in these statements.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

Consequently, the Board finds that none of the current evidence submitted by the Veteran since the last final denial is new and material under 38 C.F.R. § 3.156(a).  Thus, the requirements to reopen his claim of entitlement to service connection for a stomach disorder, to include as related to an undiagnosed illness, have not been met.  

With regard to the Veteran's claim for a sleep disorder, the Board determines that new and material evidence has been submitted, and the claim should be reopened.  Specifically, in February 2006, the Veteran described experiencing "episodes of sudden onset sleepyness [sic]" during the daytime, where he falls asleep for a matter of 4 to 5 minutes, with some tingling sensations in his hands afterward.  After a physical examination, the treating physician stated that the true nature and etiology of these sleep episodes was unclear, although it was speculated that it may be related to his seizures.  

In its August 2007 decision, the RO characterized the Veteran's claim as entitlement to service connection for sleep apnea, "claimed as sleep difficulty due to undiagnosed illness."  However, the Board concludes that this claim should not be construed so narrowly.  Specifically, when the Veteran submitted his new claim in April 2007, he specifically requested that his previously denied claim be reopened.  This previous claim, which was denied by the Board in April 2006, was specifically for "an undiagnosed illness characterized by spontaneously falling asleep, difficulty breathing while asleep, and feelings of malaise" (emphasis added).  

Therefore, the Veteran's complaints of spontaneously falling asleep were part of the Veteran's April 2007 claim, and should also be part of the claim on appeal.  With this in mind, the treating physician's statement that these episodes of drowsiness is new, in that it has not been previously considered by the RO.  Moreover, it is material to the Veteran's claim, as it raises the possibility that it may be related to his service-connected seizures and, in the alternative, may be considered an undiagnosed disorder which falls within 38 C.F.R. § 3.117.  Therefore, the criteria to reopen this claim have been met.  

Overall, the evidence submitted since the last final denial is not new and material to the claim of entitlement to service connection for a stomach disorder and the application to reopen this claim is denied.  However, the newly submitted evidence is new and material to the Veteran's claim for a sleep disorder, and this claim is reopened.  


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a stomach disorder, to include as related to an undiagnosed illness, is denied.  

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for a sleep disorder, diagnosed as sleep apnea and spontaneous sleep episodes, to include as related to an undiagnosed illness, is granted and the claim is reopened.  


REMAND

The claim having been reopened, the Board has determined that additional development is required prior to adjudicating this claim.  Specifically, in the February 2006 treatment note discussed above, the evaluating physician observed the results of an electroencephalogram (EEG) that exhibited "sharp burst waves predominantly in the frontoparietal lobes lasting a few milliseconds without any clinical events.  While a CT scan of the head was also performed, the results were unavailable at that time.  The physician could not identify the etiology of the sleep episodes but, given the abnormal nature of the EEG, he appeared to believe that the two were related.  The Veteran was also placed on anti-seizure medication at that time.  

It should be pointed out that the Veteran was granted service-connected for a seizure disorder in an August 2007 decision.  It is true that the physician's conclusions of a relationship between the Veteran's sleep episodes and his seizure disorder may be somewhat speculative in nature.  However, the speculative nature of the opinion notwithstanding, the threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, a VA opinion is necessary to properly adjudicate this issue.

Additionally, as discussed above, service connection as an undiagnosed illness has previously been considered inapplicable, as his sleep disorder always had an underlying diagnosis.  However, in this case, the treating physician was unable to ascertain the true nature and etiology of this disorder.  Therefore, an opinion is also required in order to determine whether these sleep episodes are a diagnosed disorder or whether they may be considered an undiagnosed disorder as contemplated under 38 C.F.R. § 3.317.

Finally, in order to ensure that the Veteran has been provided due process, he should be provided with a new VCAA-compliant notice letter that informs him of what evidence is necessary to establish service connection on both a direct and secondary basis, and including establishing entitlement as an undiagnosed illness under 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Mountain Home, Tennessee, for the period from January 2008 to the present.  

If the Veteran has received any private treatment for his sleep disorder and/or his service-connected seizure disorder, the RO should attempt to acquire the records of such treatment after obtaining the Veteran's authorization.   

2.  Provide the Veteran with VCAA-compliant notice that informs him of the evidence required to establish service connection on a direct basis as well as a secondary condition of a service-connected disability.  This notice must also inform him of the evidence necessary to establish service connection as an undiagnosed illness under 38 C.F.R. § 3.317.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any currently present sleep disorder.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of a sleep disorder, to include details about the onset, frequency, duration, and severity of all complaints relating to insomnia and spontaneously falling asleep, and indicate what precipitates and what relieves them.  The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of a sleep disorder.  The examiner should specifically determine whether the Veteran's complaints of insomnia, malaise, or sudden falling asleep are attributable to any known diagnostic entity.  Symptom-based "diagnoses," such as insomnia, are not considered as diagnosed conditions for compensation purposes.

If the Veteran's sleep complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder had its onset in service or is shown to be etiologically related to the Veteran's active military service.  The examiner must also address the question as to whether it is at least likely as not that the disorder is caused or aggravated by a service connected disability.  

Any opinions provided by the examiner should be supported by a thorough discussion of the reasoning and basis for his or her opinion.  If the examiner is unable to render such an opinion, this should also be accompanied by his or her reasoning as to why such an opinion cannot be provided.

4. After completing the above, and any other development deemed necessary, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


